Citation Nr: 1302395	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Whether the reduction of the rating for left eye vasculitis with macular involvement from 30 percent to 10 percent, effective February 1, 2009, was proper.

2.  Entitlement to an increased rating for left eye vasculitis with macular involvement, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from December 1966 to December 1969.  This matter is before the Board of Veterans' Appeal (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Review of the record indicates that a remand is required to obtain the Veteran's outstanding VA treatment records.  Currently, the record includes VA and private treatment records dated through April 2010 and a VA eye clinic note dated in September 2011.  The most recent June 2012 VA eye examination report reveals that the VA examiner reviewed the Veteran's medical records from the VA eye clinic dated as recently as March 23, 2012.  However, these records are not of record.  As these records are relevant to the claim on appeal, they are necessary in adjudicating the Veteran's claim.  Therefore, the Veteran's outstanding VA treatment records must be obtained and associated with the evidence of record before the Board can proceed with the appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, specifically to include records dated from April 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must review the claims file and ensure that the above requested development has been completed in full and that no additional development is warranted, to include obtaining a new VA examination and/or addendum opinion.  If additional development is deemed required, such must be completed prior to any further adjudication of the claim on appeal.

3.  After the above development has been completed, the RO must readjudicate the issues of the propriety of the reduction of the 30 percent rating for the service-connected left eye vasculitis disability and whether entitlement to a rating in excess of the current evaluation is warranted.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


